Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-12-00860-CV

                   Henry Gilbert AYALA and Chesapeake Exploration, LLC,
                                       Appellants

                                                 v.

                                       Natividad A. SOTO,
                                             Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-03-00037-CVL
                           Honorable Fred Shannon, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court order granting summary
judgment in favor of Natividad A. Soto is REVERSED; it is RENDERED that Natividad A. Soto
take nothing against Chesapeake Exploration, LLC, and this cause is REMANDED to trial court
for further proceedings consistent with this opinion. Costs of appeal are taxed against Appellee
Natividad A. Soto.

       SIGNED April 23, 2014.


                                                  _____________________________
                                                  Karen Angelini, Justice